-In an action to recover damages for personal injuries, in which defendants conceded liability, plaintiff recovered judgment on a verdict of $35,000, from which judgment defendants appeal on the ground that it is excessive. Judgment reversed on the facts and a new trial granted, with costs to appellants to abide the event, unless within ten days from the entry of the order hereon plaintiff stipulate to reduce the amount of the verdict to the sum of $25,000, in which event the judgment, as so reduced, is unanimously affirmed, without costs. In view of the above disposition of the appeal from the judgment, the appeal from the order denying defendants’ motion to set aside the verdict on the ground of excessiveness is dismissed, without costs. In our opinion the amount of the verdict is clearly excessive. The other points raised by appellants have been considered. However, as they all go to the quantum of the damages, the court does not believe that they present reversible error. Close, P. J., Hagarty, Carswell, Johnston and Aldrich, JJ., concur.